 In the Matter of THE AMERICAN BRASS COMPANYandTHE-WATERBURY BRASS WORKERS'' UNIONCase No. R-392SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONMay 10, 1938On April 21, 1938, the National Labor Relations Board, herein:called the Board, issued a Decision and Direction of Election 1 in the-above-entitled proceeding, the election to be held within twenty(20) days from the date of the Direction, under the supervision ofthe Regional Director for the Second Region (New York City).On April 23, 1938, the Waterbury Brass Workers' Union, Local'No. 251, herein called the W. B. W. U., filed with the R'egional'Director for the Second Region a petition requesting that the elec-tion ordered by the Board be postponed until the Board had investi-gated the charges filed by the W. B. W. U. that Metal WorkersAssociation of Waterbury, herein-called the Association, was formedand dominated by the The American Brass Company, Waterbury,Connecticut, herein called the Company, within the meaning of-Section 8 (2) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.'On April 25, 1938, the Regional Director requested that the elec-tion be postponed until an investigation of the charges was completed.On April 26, 1938, the Association filed an answer to the petitionof the W. B. W. U., objecting to a stay of the order for an electionand alleging that previous to the hearing in this case its formationand records were examined by representatives of the Board; thatthe evidence in this case disclosed that the Association is an inde-pendent union of the employees of the Company; that this proceed-ing has been pending since September 1937; and that the employeesof the Company are entitled to vote without further delay 'for theirbargaining representatives.16 N. L R B. 723.85 86NATIONAL LABOR RELATIONS BOARDOn April 29, 1938, the Company filed an answer to the petitionof the W. B. W. U., denying that the Association was formed ordominated within the meaning of Section 8 (2) of the Act.After an investigation of the charges filed by the W. B. W. U.,we are of the opinion that the election should be held as ordered.However, since a longer period within which to hold the election isnecessary, we hereby amend the Direction of Election by strikingtherefrom the words "within twenty (20) days from the date of thisDirection" and substituting therefor the words "within thirty (30)days from the date of this Direction."In the Decision and Direction of Election we held that since itwas not clear whether the W. B. W. U. wished its name to appearon the ballot in the election to be conducted on the basis of the unitwhich we found to be appropriate, we would omit its name from theballot.We further provided that if the W. B. W. U. desired itsname on the ballot, it should give notice of such a desire to theBoard, and we would amend our Direction of Election accordingly.The W. B. W.. U. has notified the Board, that it wishes -its nameplaced on the ballot.We, therefore, further amend our Directionof Election by striking therefrom the words "to determine whetheror not they desire to be represented by Metal Workers AssociationofWaterbury, for the purposes of collective bargaining" and substi-tuting therefor the words "to determine whether they desire to berepresented byWaterbury Brass Workers' Union, Local No. 251, orby Metal Workers Association of Waterbury, for the purposes ofcollective bargaining, or by neither."SAME TITLE]CERTIFICATION OF REPRESENTATIVESJune 11, 1938On April 21, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.On May 10, 1938, the Board issued a Sup-plemental Decision and Amendment to the Direction of Election.The Direction of Election, as amended, provided that an election bysecret ballot, be conducted within thirty (30) days from the date ofthe Direction among the production and maintenance employees ofThe American Brass Company, Waterbury, Connecticut, who wereemployed by the Company during the pay-roll period' ending. Sep-tember 18, 1937, including those who have since been laid- off, butexcluding the employees of the French branch, supervisory em-ployees, clerical and office workers, watchmen, other salaried em-ployees, and those who had since quit or been discharged for cause, DECISIONS AND ORDERS87to determine whether they desired to be represented by WaterburyBrass Workers' Union, Local No. 251, or by Metal Workers Associa-tion of Waterbury, or by neither union.Pursuant to the Direction, as amended, an election by secret ballotwas conducted on May 19, 1938, under the direction and supervisionof the Regional Director for the Second Region (New York City).Full opportunity was accorded all the parties to this investigation toparticipate in the conduct of the secret ballot and to make challenges.Thereafter, the said Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Reg-ulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-----------------------------2,677Total number of ballots cast-------------------------------2.237Total numberof ballots counted---------------------------2,208Totalnumberofballots in favor of Waterbury BrassWorkers' Union,Local No 251,affiliated with the C I. O-__ 1.185Total number of ballots in favor of Metal Workers AssociationofWaterbury-------------------------------------------623Total number of ballots in favor of neither union -----------400Total number of blank votes------------------------------6Total number of void ballots------------------------------23Total number of challenged votes---------------------------------------0By virtue of and pursuant to the power vested in the NationalLibor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY CERTIFIED that Waterbury Brass Workers' Union, Lo-cal No. 251, has been designated and selected by a majority of theproduction and maintenance employees of The American Brass Com-pany,Waterbury,Connecticut, excluding the employees of theFrench branch, supervisory employees, clerical and office workers,watchmen, and other salaried employees, as their representative forthe purposes of collective bargaining, and that, pursuant to Section(a) of the National Labor Relations Act, Waterbury Brass Workers'Union. Local No. 251, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages; hours of employment, and other conditions ofemployment.] 06791-3£-vol v n7